Citation Nr: 1115540	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967.  The Veteran also had subsequent service in the California National Guard from October 1980 to October 1984, which predominantly consisted of monthly periods of inactive duty training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied the Veteran's service-connection claims for bilateral hearing loss, tinnitus, and a left shoulder disability. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Los Angeles RO in May 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

At the May 2009 hearing, the undersigned VLJ afforded the Veteran a 60 day continuance so that he may obtain and submit additional private treatment records.  The record reflects that additional evidence has been received, and is associated with the claims folder.  The Veteran specifically waived initial consideration of this evidence by the agency of original jurisdiction in a May 21, 2009 Statement in Support of Claim.  See 38 C.F.R. § 20.1304 (2010).

In an April 2010 decision, the Board remanded the Veteran's claims for additional evidentiary development.  The Appeals Management Center (AMC) readjudicated the Veteran's claims in a February 2011 Supplemental Statement of the Case (SSOC), and the claims folder has been returned to the Board for further appellate review
Issue no longer on appeal

In the Board's April 2010 decision, the Board also remanded the Veteran's perfected service-connection claim for a neck disability.  Subsequently, in February 2011, the RO granted the Veteran's claim.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for a VA audiological examination which was scheduled in compliance with the Board's April 2010 remand instructions.

2.  The evidence of record does not demonstrate that a bilateral hearing loss disability currently exists for VA purposes.

3.  The evidence of record does not support a finding that that a relationship exists between the Veteran's tinnitus and his active duty military service, or his periods of INACDUTRA while serving in the National Guard.

4.  The evidence of record does not demonstrate that a diagnosed left shoulder disability currently exists.  Additionally, the competent medical evidence reflects that the Veteran's complaints of shoulder pain are not likely related to his active duty military service, or to his periods of INACDUTRA while serving in the National Guard.




CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability was not incurred in or aggravated by the Veteran's active duty military service, or by his periods of INACDUTRA while serving in the National Guard, and may not be so presumed.  38 U.S.C.A.    §§ 101(24), 1101, 1110, 1112, 1113, 1131 (West 2002);   38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.655 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service, or by his periods of INACDUTRA while serving in the National Guard.       38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.655 (2010).

3.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, or by his periods of INACDUTRA while serving in the National Guard.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R.           § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in April 2010 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his claimed hearing loss, tinnitus, or left shoulder disabilities.  The AOJ was to attempt to obtain any records so identified, to include any VA treatment reports dated subsequent to July 2009.

Additionally, the Board instructed the AOJ to identify the Veteran's dates of service in the National Guard, and attempt to secure copies of the Veteran's National Guard treatment and personnel records, if available.  
The Board also instructed the AOJ to schedule the Veteran for VA audiological and physical examinations to determine the current nature and etiologies of any current hearing loss, tinnitus, or shoulder disabilities.  Finally, the AOJ was to readjudicate each of the Veteran's claims.

The AOJ sent the Veteran a letter dated May 10, 2010 specifically requesting that he submit any additional evidence to substantiate his appeal.  Further, the AOJ requested that the Veteran indicate whether he has received additional treatment at any VA facility, and if so, to provide the name and location of such treatment, as well as the dates of such treatment.  The Veteran subsequently submitted additional medical records that have been associated with the claims folder, as well as copies of National Guard records verifying the years of his service.  The AOJ has since obtained the Veteran's updated VA treatment records, as well as the Veteran's National Guard records from the Department of the Army.

Additionally, in October 2009, the AOJ scheduled the Veteran for VA audio, joint, and spine examinations.  Notably, the Veteran appeared for his joint and spine examinations in November 2009, but failed to report for the scheduled audiological examination.  As noted above, the AMC readjudicated the Veteran's claims in a February 2011 SSOC.

Thus, the Board's remand instructions have been complied with to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in May 2006 and March 2010 respectively.  To the extent that the Veteran may not have been provided with complete notice until after initial adjudication of his claims, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in February 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, National Guard records, post-service VA and private treatment records, and the Veteran's lay statements have been obtained.  As discussed above, the undersigned VLJ afforded the Veteran an additional 60 days after his May 2009 hearing to supplement the record with additional medical evidence.  The Board then remanded the Veteran's claims in April 2010 to afford the Veteran another opportunity to identify any additional treatment he received for his claimed disabilities that he would like documented in the record.  The Veteran submitted additional evidence in May 2010, which is now associated with the claims folder.  

Additionally, the Veteran was afforded a VA joint examination for his claimed left shoulder disability in November 2010.  The Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's left shoulder claim.  Indeed, The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

As noted above, the Veteran failed to report to his scheduled VA audiological examination.  Indeed, Compensation and Pension Exam Inquiries of record clearly show that this exam was requested on the same day, October 28, 2010, as his VA joints and spine examinations.  Still, the Veteran appeared for his joints and spine examinations, but not for his audiological examination.  Significantly, the Veteran was notified of this failure to report in the above-referenced February 2011 SSOC. The Veteran has provided no explanation for his failure to report, and has not since requested that the audio examination be rescheduled.  

The Court has specifically held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified before the undersigned at a May 2009 personal hearing.

Accordingly, the Board will address the claims on appeal.

Entitlement to service connection for bilateral hearing loss disability
 and tinnitus

Preliminary matter - failure to report for VA examination

As noted above, the Veteran failed to report for his scheduled VA audiological examination.  The consequences of failing to report for a VA examination are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms "examination" and "re-examination" include periods of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a re-opened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination" one should be scheduled.  In this case, a VA examination was indeed necessary to establish service connection for the Veteran's claimed bilateral hearing loss disability and tinnitus based on in-service acoustic trauma.  Cf. 38 C.F.R. § 3.159(c)(4) (2010).  The Board's April 2010 remand states in this regard as follows:

[T]his case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether hearing loss for VA purposes currently exists, and whether relationships exist between the Veteran's current tinnitus, and hearing loss, if any, and his above-described in-service acoustic trauma.  Questions of etiology must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, the claims must be remanded so that a VA physical examination can be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court held that VA must show that a claimant lacked "good cause" [see 38 C.F.R. § 3.655 (2010)] for failing to report for a scheduled examination.  As noted above, neither the Veteran nor his representative has provided an "adequate reason" or "good cause" for the Veteran's failure to report to his VA audiological examination.  The Board notes that on October 28, 2010, the RO requested three different VA examinations to assess the Veteran's hearing acuity, shoulder problems, and neck problems.  The Veteran was clearly notified of these scheduled examinations, as he attended both his shoulder and his spine examinations on November 9, 2010.  The Veteran however failed to appear for his audiological examination without explanation.  Although the Veteran was notified of his failure to report in the above-referenced February 2011 SSOC,   the VA has received no correspondence from the Veteran or his representative since this missed examination.  As such, no cogent reason has been provided for the Veteran's absence, and he has not since requested that the examination be rescheduled.

The Board finds that in light of the Veteran's disinclination to fully cooperate with the process, that good cause for his failure to report for the VA examination has not been shown.  Therefore, as the Veteran's bilateral hearing loss and tinnitus claims are both original compensation claims, the Board must make a decision on the claim based on the evidence of record as it currently exists, pursuant to 38 C.F.R. § 3.655. 

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Pertinently, the term "active service" includes service performed on active duty, on any period of any period of inactive duty for training [INACDUTRA] during which the individual concerned was disabled or died from an injury [but not disease] incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.             38 U.S.C.A. § 101(24) (West 2002).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].
For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current hearing loss disability and tinnitus resulted from in-service noise exposure from mortar fire and truck engines in performance of his duties as a mortar man while serving on INACDUTRA in the National Guard.  See the May 2009 hearing transcript, page 4.  The Veteran specifically testified that he started having problems with his hearing loss and tinnitus during his Guard service in the early 1980s, and not during his original period of active duty service from 1965 to 1967.  Id. at pages 14 and 15.  The Board has nonetheless reviewed the Veteran's service treatment records from 1965 to 1967 and indeed finds nothing documented therein suggesting that the Veteran had any problems with his ears during this period of service.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 


A. Bilateral hearing loss

With respect to the Veteran's bilateral hearing loss claim, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, the only audiological test results of record are those taken at K.P. on March 3, 2006.  This report includes no specific diagnosis of bilateral hearing loss.  Further, the accompanying audiogram appears to reflect the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
-
20
LEFT
30
30
30
-
25

While this audiogram is in graph form and has not been interpreted, the Board notes that the Court has held that, as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, as no pure tone threshold was recorded for 3000 Hertz, and the speech discrimination portion of the audiogram is not shown to conform to the requisite standards using the necessary Maryland CNC speech recognition test, such may not be used by the Board in determining whether the Veteran has a bilateral hearing loss disability as defined by VA regulations.

The Board is aware of the Court's decision in Savage v. Shinseki, in which it held that VA may not disregard a private audiologic examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, No 09-4406 (U.S. Vet. App. November 3, 2010).  Here, the Board is not disregarding the private examination results.  With respect to pure tone thresholds, levels at the 3000 Hertz level are clearly missing, rendering the audiometric examination inadequate.  Additionally, speech discrimination scores at that time were identified as 100 percent in each ear.  Even assuming that the Maryland CNC test was used, the resulting percentages do not show hearing loss for VA purposes.  Thus, remanding the matter for clarification would not assist the Veteran, and would only result in undue delay in adjudicating the claim. 

Additionally, the Board notes that it remanded the Veteran's hearing loss claim once already so that the Veteran may in fact be afforded an adequate evaluation of his current hearing loss complaints.  As noted above, the Veteran failed to report to this examination, and there is no evidence of record suggesting that good cause existed for his absence.  

The Veteran's VA treatment records include no complaints of, or treatment for hearing loss.  Further there is no indication that the Veteran was diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385 within one year of any active period of service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Board has no reason to doubt that the Veteran currently experiences trouble hearing.  Indeed, he is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it was the Veteran's lay assertions that prompted the VA to request testing of the Veteran's claimed hearing loss, to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the Veteran failed to report to this examination, and the evidence of record does not contain adequate audiological findings consistent with a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran, as a layperson, is not competent to report that any hearing impairment that he currently experiences rises to the level of establishing a disability for VA purposes.  

In the absence of any diagnosed hearing loss disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's bilateral hearing loss disability claim, and it fails on this basis alone.


B. Tinnitus

As noted in the Board's April 2010 remand, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  Unlike as with sensorineural hearing loss, tinnitus has been specifically found for VA purposes to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In that connection, the Board finds no reason to doubt that the Veteran currently experiences ringing in his ears.  Hickson element (1), current disability, is therefore satisfied.

Additionally, the Board finds no reason to doubt that the Veteran was exposed to loud noises from mortar fire and truck engines in performance of his duties as a mortar man while serving on INACDUTRA in the National Guard.  The Veteran is competent to testify as to observable events and symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially there is no evidence of record weighing against this testimony.  Accordingly, for the purposes of this decision, in-service acoustic trauma to the ears is conceded.  Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, there is no medical opinion of record linking the Veteran's current tinnitus disability to his in-service noise exposure, or ruling out any such connection.  The Board specifically remanded the Veteran's tinnitus claim in April 2010 so that an examination and opinion as to the etiology of this tinnitus could be rendered.  As noted above, the Veteran failed to report.

As the record currently exists, the only evidence of record in favor of the Veteran's claim is his own lay assertion that his tinnitus had its onset during his National Guard service, and has existed continuously for all times thereafter.  As noted above, the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporaneous and recent medical evidence of record against such lay statements.

Crucially, there is no objective evidence of record noting complaints of, treatment for, or a diagnosis of tinnitus anywhere in the Veteran's in-service or post-service treatment records, to include the Veteran's most recent VA treatment records from 2009 and 2010.  At the May 2009 hearing, when asked at what point in time he first recognized his hearing problems, he indicated, "I think soon after [Guard service]."  When asked when he first sought treatment for his hearing problems, he responded "I think . . . right around the same time . . . I'm not sure."  Finally, when asked whether any complaints of tinnitus were documented in private treatment reports from K.P. shortly after service, the Veteran indicated "I think so."  See the May 2009 hearing transcript, pages 12 and 13.  Although the Veteran appeared unsure of the date of onset of his tinnitus, or whether he actually received treatment for such disability following service, the undersigned VLJ nevertheless afforded the Veteran an additional 60 days to obtain these treatment records and submit the same to VA for consideration.  He did not do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  

Notably, the Board also remanded the Veteran's claim so that his National Guard records could be associated with the claims folder.  These records are silent as to any problem with the Veteran's ears.  Upon remand in April 2010, the Veteran was also afforded another opportunity to submit any medical or lay evidence he wished regarding his remanded tinnitus claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The only records submitted were the Veteran's most recent VA treatment records, which as discussed immediately below, contain no indication that the Veteran has had ringing in his ears continuously since service.

The Veteran post-service treatment reports of record clearly show that the Veteran has received ample medical treatment for problems other than tinnitus, to include his neck pain, shoulder pain, and hyperlipidemia.  Although the Veteran was asked frequently about his total disability picture, and the VA treatment reports include several reviews of his total body symptomatology, the Veteran did not once mention any problems with ringing in the ears or tinnitus.  Significantly, even when the Veteran's hearing acuity was tested at K.P. in March 2006, the examination report included no indication that the Veteran experienced any problems with tinnitus at that time.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.              See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.].

The Veteran's first mention of tinnitus disability occurred in January 2006 in relation to his claim for monetary benefits, more than 20 years after his discharge from the National Guard in 1984.  The Board finds that the Veteran's current allegations of continuity of symptomatology are outweighed by the absence of complaints of tinnitus during his Guard service, the absence of complaint of tinnitus for 20 years after service, and the fact that his prior and current reports of medical history [to include his 2006 audiological assessment] include documented treatment for a number of health problems, but do not reflect that the Veteran has complained of, or experienced tinnitus for any amount of time.  Further, the Veteran's testimony regarding the date of onset of this ringing in his ears appears speculative at best.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Finally, as noted above, the Veteran failed to report to his VA audiological examination, the results of which may have bolstered the Veteran's credibility and supported his tinnitus claim.  

The evidence currently of record does not reflect that a link exists between the Veteran's tinnitus disability and his in-service noise exposure.  The only evidence of record which attempts to make such a causal connection is the Veteran's own lay assertion of continuity of symptomatology, which the Board finds competent but not credible in light of the reasons and bases described above.  As such, continuity of symptomatology is not demonstrated.  Hickson element (3), nexus or relationship, is not established, and the Veteran's service-connection claim for tinnitus fails on this basis.

Entitlement to service connection for a left shoulder disability

The regulations generally pertaining to service-connection claims have been set forth above and need not be repeated.

Analysis

The Veteran specifically contends that he has a current left shoulder disability that is directly related to injuries he sustained in a January 1981 motor vehicle accident occurring during a period of INACDUTRA while serving in the National Guard.

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

Turning first to Hickson element (2), in-service disease or injury, service records submitted by the Veteran and obtained by VA clearly demonstrate that the Veteran's jeep was rear ended during a period of INACDUTRA on January 11, 1981, and that he sustained a soft tissue injury.  The records also demonstrate that the Veteran received treatment for neck pain just three days following the accident.                     See the Veteran's January 11, 1981 Statement of Medical Examination and Duty Status; see also the Veteran's January 14, 1981 Emergency Care and Treatment Record.  The Veteran has recently testified that he was flipped over his shoulder when he was rear ended, and that he has had left shoulder pain continuously since the accident.  See the May 2009 hearing transcript, pages 5, 10, and 18.  The Board finds the Veteran's testimony as to this documented in-service accident both competent and credible.  Therefore, for the purposes of this decision alone, the Board finds that in-service injury to the shoulder is demonstrated.  Hickson element (2) is accordingly satisfied.  

The Board notes in passing that the Veteran's active duty service treatment records dated from 1965 to 1967 do not reflect that the Veteran sustained any injury to his left shoulder, and the Veteran does not so contend.

Moving next to crucial Hickson element (1), current disability, the Veteran has not been diagnosed with any current left shoulder disability.  Indeed, after reviewing the Veteran's claims folder, and upon examination of the Veteran's shoulder, the November 2010 VA examiner noted that although the Veteran experienced intermittent shoulder pain, there was "no objective evidence of loss of range of motion, strength or sensory deficits."  The examiner also noted that the Veteran had no constitutional symptoms of arthritis of the left shoulder.  See the November 2010 VA examiner's report, pages 1 and 3.  These findings are consistent with the Veteran's VA treatment reports of record, which pertinently show treatment for shoulder pain only, without diagnosis of any underlying organic shoulder disability.  

Although the November 2010 VA examiner did not diagnose the Veteran with an organic left shoulder disability, he did in fact identify and diagnose the Veteran with a neck disability [degenerative joint disease], and related such disability to the Veteran's above-referenced January 1981 in-service motor vehicle accident.  As noted in the Introduction above, the VA has already awarded the Veteran service-connection and a compensable rating for this neck disability.  Significantly however, with respect to the Veteran's complaints of left shoulder pain, the examiner acknowledged these complaints both at the VA examination, and as documented within the Veteran's prior treatment records.  It was the examiner's opinion that such pain is unlikely related to the Veteran's military service.  See the November 2010 VA examiner's report, page 6.  

The Board has no reason to doubt that the Veteran currently experiences left shoulder pain.  Indeed, he is competent to testify as to such observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, the Court has stated that symptoms such as pain alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Furthermore, underlying neurological or degenerative disabilities affecting the shoulder are latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences shoulder pain do not constitute competent clinical diagnoses of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As noted above, the November 2010 VA examiner considered these complaints of pain, as well as the documented history of treatment for such pain in rendering an assessment of the Veteran's shoulder.  The examiner diagnosed no underlying organic disability [Hickson element (1)], and determined that the Veteran's shoulder pain is unrelated to his military service [Hickson element (3)].

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

In the absence of objective medical evidence of a diagnosed left shoulder disability existing at any time during the pendency of this appeal, and in light of the VA examiner's opinion that the Veteran's complaints of shoulder pain are not related to his military service, service connection may not be granted.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson elements (1) and (3) have not been met as to the Veteran's left shoulder service-connection claim, and it fails on these bases.  

Conclusion

In summary, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a left shoulder disability.  
As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefits sought on appeal are denied.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


